J-A23040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                           Appellee

                      v.

KEVIN RICHARD BIREK

                           Appellant               No. 1620 WDA 2014


        Appeal from the Judgment of Sentence September 8, 2014
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-SA-0001396-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED JULY 17, 2015

     Appellant, Kevin Richard Birek, appeals pro se from the judgment of

sentence entered in the Allegheny County Court of Common Pleas, following

his bench trial convictions for the summary offenses of driving without a

license, driving without headlights, and driving with defective brake lights

(75 Pa.C.S.A. §§ 1501; 4303(a); and 4303(b)). On April 12, 2014, Officer

Falcione was on routine patrol when Appellant’s vehicle passed him in the

opposite direction.    Appellant’s vehicle had a headlight out.   The officer

observed Appellant’s brake lights were also defective.      Officer Falcione

activated his emergency lights to conduct a traffic stop. Appellant did not

immediately stop, and continued to drive for about one-eighth of a mile.

During the stop, Appellant provided Officer Falcione with an expired license.

The officer cited Appellant with driving without a license, driving without
J-A23040-15


headlights, driving with defective brake lights, and failure to yield to an

emergency vehicle.         On May 29, 2014, a district magistrate convicted

Appellant of all charges and imposed fines and costs. Appellant timely filed

an appeal for a trial de novo on June 23, 2014. Appellant proceeded to a

bench trial on September 8, 2014, after which the trial court convicted

Appellant of all offenses charged, except failure to yield to an emergency

vehicle.1 The court imposed $250.00 in fines, plus costs. Appellant timely

filed a notice of appeal on September 30, 2014, and a voluntary Pa.R.A.P.

1925(b) concise statement on October 15, 2014.

       Preliminarily, we note appellate briefs must conform in all material

respects to the briefing requirements set forth in the Pennsylvania Rules of

Appellate Procedure. Pa.R.A.P. 2101. Where an appellant fails to properly

raise or develop his issues on appeal, or where his brief is wholly inadequate

to present specific issues for review, a court will not consider the merits of

the claims raised on appeal.          Commonwealth v. Maris, 629 A.2d 1014

(Pa.Super. 1993). Instantly, Appellant is pro se on appeal and he advances

over 70 issues for our review. See Pa.R.A.P. 2116(a) (explaining statement

of questions involved must state concisely issues to be resolved).2

____________________________________________


1
  The court determined Appellant gave a reasonable explanation that he
continued driving until he reached a safe place to stop.
2
  The Note to Rule 2116 states: “The appellate courts strongly disfavor a
statement that is not concise.” Pa.R.A.P. 2116, Note.



                                           -2-
J-A23040-15


Nevertheless, Appellant failed to raise the majority of his issues on appeal in

his Rule 1925(b) statement.3          See Commonwealth v. Snyder, 870 A.2d

336 (Pa.Super. 2005) (holding appellant waived issues not presented in

voluntary Rule 1925(b) statement; it is of no moment that appellant was not

ordered to file concise statement). To the extent Appellant preserved any

appellate issues in his Rule 1925(b) statement, Appellant does not present

cogent arguments on appeal to support his contentions. Rather, Appellant’s

argument section merely repeats his laundry list of questions presented

followed by brief answers, the majority of which do not contain citations to

authority. The legal authority Appellant does cite is irrelevant to Appellant’s

case. See Pa.R.A.P. 2119(a) (stating argument section shall be divided into

as many sections as there are questions presented, followed by discussion

and citations to pertinent legal authorities). Appellant’s failure to preserve

and/or adequately develop his claims on appeal compels waiver of all

issues.4 See Snyder, supra; Maris, supra. Accordingly, we affirm.

       Judgment of sentence affirmed.


____________________________________________


3
   Appellant’s “concise” statement is a 6 page, single-spaced narrative, in
which Appellant asserts claims completely irrelevant to his case (i.e.,
alleging the court violated his rights under the Uniform Commercial Code)
and makes wild accusations (i.e., alleging the court is guilty of genocide).
4
  We note the trial court expressly credited Officer Falcione’s testimony at
the de novo trial; and the record belies Appellant’s bald assertions that the
court acted impartially, unjustly, and violated Appellant’s due process rights.



                                           -3-
J-A23040-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2015




                          -4-